Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/29/2022, with respect to the rejections of claims 1-7, 10-14, 16 and 18-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance.

Allowable Subject Matter
Claims 1, 3-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a vehicle vision system comprising: a vehicle including one or more vision sensors coupled therewith, wherein each of the one or more vision sensors produces a vision data signal; and one or more processors and a memory communicatively coupled with the vehicle and/or the one or more vision sensors, the one or more processors operable to execute: a first classification algorithm operable to perform an initial validation of the vision data signal; and a second classification algorithm operable to perform a validation of the vision data signal, wherein the one or more processors dynamically select the first classification algorithm that consumes low power and/or the second classification algorithm that consumes high power based on one or more vehicle operational settings that include a presence of an entity with a within a field of vision of the one or more vision sensors.
Regarding claim 20, the prior art fails to disclose or fairly suggest a system for detecting and identifying an entity for access to a vehicle, the system comprising: at least one vision sensor, wherein the at least one vision sensor produces a vision data signal; one or more processors and a memory coupled therewith, the one or more processors operable to execute instructions including: a first module in operative communication with the vision sensor, wherein the first module comprises an application-specific integrated circuit and is operable for executing instructions including: detecting an entity based on the vision data signal; performing an initial validation of the entity; and a second module, using a strong recognition process, in operative communication with the first module, wherein the second module is operable for executing instructions including: validating the entity of the initial validation; and transmitting an authentication signal to one or more vehicle operations endpoints based on a validated entity; wherein the one or more processors dynamically select a first classification algorithm that consumes low power and/or a second classification algorithm that consumes high power based on one or more vehicle operational settings that include a presence of an entity with a within a field of vision of the one or more vision sensors.
Regarding claim 21, the prior art fails to disclose or fairly suggest a method for identifying an entity for access to a vehicle, the method comprising: monitoring a field of vision of one or more vision sensors to detect a presence of an entity, wherein the field of vision of the one or more vision sensors comprises a region of focus; tracking a location of the entity using a weak recognition process that consumes low power; performing initial validation using the weak recognition process when the entity enters the region of focus; and dynamically selecting a strong recognition process that consumes high power based on one or more vehicle operational settings, wherein facial features of the entity as initially validated by the weak recognition process are compared with a stored template and wherein the initially validated entity is granted access to the vehicle if the facial features of the entity are determined to match the stored template.
Dependent claims 3-16, 18-19 and 22 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687